UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-34207 Dynavax Technologies Corporation (Exact name of registrant as specified in its charter) Delaware 33-0728374 (State or other jurisdiction ofincorporation or organization) (IRS EmployerIdentification No.) 2929 Seventh Street, Suite 100 Berkeley, CA 94710-2753 (510) 848-5100 (Address, including Zip Code, and telephone number, including area code, of the registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox As of August 3, 2015, the registrant had outstanding 38,403,449 shares of common stock. INDEX DYNAVAX TECHNOLOGIES CORPORATION PageNo. PART I FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 4 Condensed Consolidated Balance Sheets as of June 30, 2015 and December 31, 2014 4 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2015 and 2014 5 Condensed Consolidated Statements of Comprehensive Loss for the Three and Six Months Ended June 30, 2015 and 2014 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures about Market Risk 23 Item4. Controls and Procedures 24 PART II OTHER INFORMATION Item1. Legal Proceedings 25 Item1A. Risk Factors 26 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item5. Other Information 39 Item6. Exhibits 40 SIGNATURES 41 2 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which are subject to a number of risks and uncertainties. All statements that are not historical facts are forward-looking statements, including statements about our ability to successfully develop and achieve regulatory approval for HEPLISAV-B™, our business and collaboration strategy, our intellectual property position, our product development efforts, our ability to commercialize our product candidates, our ability to manufacture commercial supply and meet regulatory requirements, the timing of the introduction of our products, uncertainty regarding our capital needs and future operating results and profitability, anticipated use of and sources of funds as well as our plans, objectives, expectations and intentions. These statements appear throughout this Quarterly Report on Form 10-Q and can be identified by the use of forward-looking language such as “may,” “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “future,” or “intend,” or the negative of these terms or other variations or comparable terminology. Actual results may vary materially from those in our forward-looking statements as a result of various factors that are identified in “Item 1A—Risk Factors” and “Item 2—Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this document. No assurance can be given that the risk factors described in this Quarterly Report on Form 10-Q are all of the factors that could cause actual results to vary materially from the forward-looking statements. All forward-looking statements speak only as of the date of this Quarterly Report on Form 10-Q. Readers should not place undue reliance on these forward-looking statements and are cautioned that any such forward-looking statements are not guarantees of future performance. We assume no obligation to update any forward-looking statements. This Quarterly Report on Form 10-Q includes trademarks and registered trademarks of Dynavax Technologies Corporation. Products or service names of other companies mentioned in this Quarterly Report on Form 10-Q may be trademarks or registered trademarks of their respective owners. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Dynavax Technologies Corporation Condensed Consolidated Balance Sheets (In thousands, except per share amounts) June 30, December 31, (unaudited) (Note 1) Assets Current assets: Cash and cash equivalents $ $ Marketable securities available-for-sale Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Restricted cash Other assets 20 20 Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued research and development Accrued liabilities Deferred revenues Long-term debt, current portion - Total current liabilities Deferred revenues, net of current portion Long-term debt, net of current portion Other long-term liabilities Total liabilities Commitments and contingencies (Note 4) Stockholders’ equity: Preferred stock: $0.001 par value Authorized: 5,000 shares; Issued and outstanding: Series B Convertible Preferred Stock — 17 shares at June 30, 2015 and 43 at December 31, 2014 - - Common stock: $0.001 par value; 69,500 shares authorized at June 30, 2015 and December 31, 2014; 30,237 and 26,307 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively 30 26 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 4 Dynavax Technologies Corporation Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Collaboration revenue $ Grant revenue Service and license revenue 10 10 Total revenues Operating expenses: Research and development General and administrative Unoccupied facility expense - - Total operating expenses Loss from operations ) Other income (expense): Interest income 18 55 45 Interest expense ) - ) - Other (loss) income, net ) 22 84 Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares used to compute basic and diluted net loss per share Dynavax Technologies Corporation Condensed Consolidated Statements of Comprehensive Loss (In thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Unrealized (loss) gain on marketable securities available-for-sale (9 ) 1 (1 ) 70 Cumulative foreign currency translation adjustments ) ) ) Total other comprehensive income (loss) Total comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes. 5 Dynavax Technologies Corporation Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Six Months Ended June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Gain on disposal of property and equipment - ) Accretion of discounts and amortization of premiums on marketable securities Unoccupied facility expense - Accretion of debt discount related to debt financing ) - Accretion of end of term payment related to debt financing - Cash-settled portion of stock-based compensation expense - Stock compensation expense Changes in operating assets and liabilities: Accounts receivable 70 Prepaid expenses and other current assets ) Restricted cash and other assets - ) Accounts payable Accrued liabilities and other long term liabilities ) Deferred revenues ) Net cash used in operating activities ) ) Investing activities Purchases of marketable securities ) ) Proceeds from maturities of marketable securities Purchases of property and equipment, net ) ) Net cash provided by investing activities Financing activities Proceeds from issuance of common stock, net - Proceeds from exercise of stock options and restricted stock awards 13 Proceeds from exercise of warrants - Proceeds from Employee Stock Purchase Plan 70 Net cash provided by financing activities 83 Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Non-cash investing and financing activities: Cash paid during the year for interest $ $ - Disposal of fully depreciated property and equipment $ 4 $ Net change in unrealized gain on marketable securities $ (1 ) $ 70 See accompanying notes. 6 Dynavax Technologies Corporation Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Organization and Summary of Significant Accounting Policies Dynavax Technologies Corporation (“we,” “our,” “us,” “Dynavax” or the “Company”) is a clinical-stage biopharmaceutical company that uses toll-like receptor (“TLR”) biology to discover and develop novel vaccines and therapeutics. Our development programs are organized under our three areas of focus: vaccine adjuvants, cancer immunotherapy, and autoimmune and inflammatory diseases. We were incorporated in California in August1996 under the name Double Helix Corporation, and we changed our name to Dynavax Technologies Corporation in September1996. We reincorporated in Delaware in 2000. Basis of Presentation Our accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and pursuant to the instructions to Form 10-Q and Article 10 of Regulation S-X. In our opinion, these unaudited condensed consolidated financial statements include all adjustments, consisting of normal recurring adjustments, which we consider necessary to present fairly our financial position and the results of our operations and cash flows. As permitted under those rules, certain footnotes or other financial information that are normally required by GAAP can be condensed or omitted.Interim-period results are not necessarily indicative of results of operations or cash flows to be expected for a full-year period or any other interim-period. The condensed consolidated balance sheet at December31, 2014, has been derived from audited financial statements at that date, but excludes disclosures required by GAAP for complete financial statements. The unaudited condensed consolidated financial statements and these notes should be read in conjunction with our Annual Report on Form 10-K for the year ended December31, 2014, as filed with the Securities and Exchange Commission (the “SEC”). The unaudited condensed consolidated financial statements include the accounts of Dynavax and our wholly-owned subsidiaries, Dynavax GmbH (formerly known as Rhein Biotech GmbH) and Dynavax International, B.V. Dynavax International, B.V. was dissolved in January 2015. All significant intercompany accounts and transactions, among consolidated entities, have been eliminated. We operate in one business segment: the discovery and development of biopharmaceutical products. Liquidity and Financial Condition We have incurred significant operating losses and negative cash flows from operations since our inception. As of June 30, 2015, we had cash, cash equivalents and marketable securities of $93.4 million. We currently estimate that we have sufficient cash resources to meet our anticipated cash needs through at least the next 12 months based on cash, cash equivalents and marketable securities on hand as of June 30, 2015 and anticipated revenues, funding from existing collaboration agreements and proceeds from financing arrangements. We expect to continue to spend substantial funds in connection with the development and manufacturing of our product candidates, particularly HEPLISAV-BTM and our investigational cancer immunotherapeutic product candidate, SD-101, human clinical trials for our other product candidates and additional applications and advancement of our technology. In order to continue these activities, we may need to raise additional funds. This may occur through strategic collaboration and licensing arrangements and/or future public or private debt and equity financings. Sufficient additional funding may not be available on acceptable terms, or at all. If adequate funds are not available in the future, we may need to delay, reduce the scope of or put on hold the HEPLISAV-B program or our other development programs while we seek strategic alternatives. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make informed estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ materially from these estimates.
